Action to recover damages for personal injuries sustained by plaintiff, who, while crossing Chambers street in the borough of Manhattan, was struck by an automobile owned by defendant Martha Schwartz and operated by her husband, the other defendant. One of the issues on the trial was whether the accident happened, as plaintiff claims, at the intersection of Chambers street and Broadway, or whether, as claimed by defendants, it happened 150 feet east of Broadway. The appeal is from an order setting aside as against the weight of the evidence a verdict of $1,000 in plaintiff’s favor. Order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ.